          Case 3:19-cv-00744-RDM Document 82 Filed 06/17/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BEATRIZ I. MALLORY,

                      Plaintiff,
     v.                                          3:19-CV-744
                                                 (JUDGE MARIANI)
WELLS FARGO BANK, N.A.,

                      Defendant.
                                            ORDER

          AND NOW, THIS     /1        AY OF JUNE 2021 , upon consideration of Defendant's

"Motion to Quash and for a Protective Order" (Doc. 65), and Plaintiff's "Answers to Motion to

Quash and for a Protective Order" (Doc. 66), IT IS HEREBY ORDERED THAT:

   1. Defendant's "Motion to Quash and for a Protective Order" (Doc. 65) is GRANTED.

   2. Plaintiffs Notices of Depositions of Charles Scharf, John Stumpf, Tim Sloan, and C.

          Allen Parker are QUASHED.

                                                                                   '   \



                                                 obert D. Mariani
                                                United States District Judge
